


EXHIBIT 10.23




 
REVOLVING
CREDIT AGREEMENT


Lender:
Regions Bank


Borrower:
RJ Securities, Inc.


Dated:
As of November 14, 2012




--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE 1 DEFINITIONS AND CONSTRUCTION    
1.1    Defined Terms    1                                            
1.2    Terms Generally    15
1.3    Accounting Terms; GAAP.    15
1.4    Effectuation of Transactions.    16
ARTICLE 2 LOAN    16
2.1    Amount of Loan; Revolving Credit Note.    16
2.2    Use of Proceeds.    16
2.3    Advances of the Revolving Loan.    16
2.4    Final Payment.    17
2.5    Records of Loan.    17
2.6    Prepayment of Loan; Reduction of Commitment Amount.    17
2.7    Nonuse Fee.    18
2.8    Interest.    18
2.9    Increased Costs.    19
2.10    Break Funding Payments.    20
2.11    Taxes.    20
2.12    Withholding.    21
2.13    Treatment of Certain Refunds.    22
2.14    Payments Generally.    22
ARTICLE 3 CONDITIONS    23
3.1    Documentary Conditions to Closing.    23
3.2    Additional Conditions to Closing.    23
3.3    Additional Conditions to Subsequent Advances.    23
ARTICLE 4 REPRESENTATIONS AND WARRANTIES    24
4.1    Organization; Powers.    24
4.2    Authorization; Enforceability.    24
4.3    Governmental Approvals; Absence of Conflicts.    24
4.4    Financial Condition; No Material Adverse Change.    25
4.5    Properties.    25
4.6    Litigation.    26
4.7    Environmental Matters.    26
4.8    Compliance with Laws and Agreements.    26
4.9    Investment Company Status.    27
4.10    Taxes.    27
4.11    ERISA.    27
4.12    Subsidiaries.    27
4.13    Insurance.    27








- i -




--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)    
Page
4.14    Disclosure.     28
4.15    Federal Reserve Regulations.    28
ARTICLE 5 AFFIRMATIVE COVENANTS    28
5.1    Financial Information.    28
5.2    Notices of Material Events.    28
5.3    Existence; Conduct of Business.    29
5.4    Payment of Tax.    29
5.5    Maintenance of Properties.    29
5.6    Insurance.    29
5.7    Books and Records; Inspection and Audit Rights.    30
5.8    Compliance with Laws.    30
5.9    Quarterly Borrowing Base Certificates.    30
ARTICLE 6 NEGATIVE COVENANTS    30
6.1    General Business Activities.    30
6.2    Indebtedness.    30
6.3    Liens.    30
6.4    Fundamental Changes.    31
6.5    Investments and Acquisitions.    31
6.6    Asset Sales.    32
6.7    Guarantees.    32
6.8    Transactions with Affiliates.    32
6.9    Modifications to Organization Documents and Fiscal Year.    33
6.10    Restrictive Agreements.    33
6.11    Restricted Payments.    33
ARTICLE 7 EVENTS OF DEFAULT AND REMEDIES    33
7.1    Events of Default.    33
7.2    Lender's Rights upon an Event of Default.    35
ARTICLE 8 GENERAL PROVISIONS    36
8.1    Interest Rate Limitation.    36
8.2    Notices.    36
8.3    Waivers; Amendments.    37
8.4    Expenses; Indemnity; Damage Waiver.    37
8.5    Successors and Assigns.    38
8.6    Survival.    39
8.7    Counterparts; Integration; Effectiveness.    39
8.8    Severability.    40
8.9    Right of Setoff.    40
8.10    Governing Law; Jurisdiction; Consent to Service of Process.    40
8.11    WAIVER OF JURY TRIAL.    41
8.12    Headings.    41
8.13    Confidentiality.    41
8.14    USA PATRIOT Act Notice.    42
8.15    No Fiduciary Relationship.    42




--------------------------------------------------------------------------------






TABLE OF CONTENTS
(continued)
Page


EXHIBITS AND SCHEDULES


Exhibit 1.1(a)        -    Form of Borrowing Base Certificate
Exhibit 1.1(b)        -    Form of Notice of Borrowing
Schedule 1.1(a)    -    Collateral Valuation Dates and Methods
Schedule 1.1(b)    -    Excluded Securities
Schedule 4.5(c)(i)    -    Liens
Schedule 4.12        -    Subsidiaries
Schedule 6.2        -    Indebtedness








--------------------------------------------------------------------------------








REVOLVING CREDIT AGREEMENT
This Revolving Credit Agreement (this "Agreement") is entered into as of
November 14, 2012, by REGIONS BANK, an Alabama banking corporation ("Lender"),
and RJ SECURITIES, INC., a Florida corporation ("Borrower").
RECITALS:
A.    Borrower has requested that Lender extend to Borrower a revolving credit
loan in the maximum principal amount of One Hundred Million and No/100 Dollars
($100,000,000).
B.    Lender has agreed to extend such credit, on the terms and conditions set
forth in this Agreement.
AGREEMENT:
NOW, THEREFORE, as an inducement to cause Lender to extend the credit described
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are acknowledged, Lender and Borrower agree as follows:
ARTICLE 1
DEFINITIONS AND CONSTRUCTION


1.1    Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:
"Advance" means a disbursement of principal under the Loan.
"Affiliate" means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.
"Bankruptcy Event" means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of Lender, has taken any action in furtherance of, or indicating
its consent to, approval of or acquiescence in, any such proceeding or
appointment; provided that a Bankruptcy Event shall not result solely by virtue
of any ownership interest, or the acquisition of any ownership interest, in such
Person by a Governmental Authority; provided, however, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.




--------------------------------------------------------------------------------




"Board of Governors" means the Board of Governors of the Federal Reserve System
of the United States of America.
"Borrowing Base” means, as of any date, the amount equal to seventy percent
(70%) of the Eligible Auction Rate Securities Value as set forth in the then
most recent Borrowing Base Certificate delivered to the Lender pursuant to this
Agreement.
“Borrowing Base Certificate” means a Certificate in the form attached hereto as
Exhibit 1.1(a).
"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in Birmingham, Alabama are authorized or required by law
to remain closed; provided that, when used in connection with the LIBO Rate, the
term "Business Day" shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP; the amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP, and the
final maturity of such obligations shall be the date of the last payment of such
amounts due under such lease (or other arrangement) prior to the first date on
which such lease (or other arrangement) may be terminated by the lessee without
payment of a premium or a penalty.
"CFTC" means the U.S. Commodities Future Trading Commission.
"Change in Control" means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder) of Equity
Interests in Guarantor representing more than 35% of either the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Equity Interests in Guarantor; (b) persons who were (i)
directors of Guarantor on the date hereof, (ii) nominated by the board of
directors of Guarantor or (iii) appointed by directors who were directors of
Guarantor on the date hereof or were nominated as provided in clause (ii) above,
in each case other than any person whose initial nomination or appointment
occurred as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors on the board of
directors of Guarantor (other than any such solicitation made by such board of
directors), ceasing to occupy a majority of the seats (excluding vacant seats)
on the board of directors of Guarantor; (c) the acquisition after the Closing
Date of direct or indirect Control of Guarantor by any Person or group (within
the foregoing meaning); (d) the occurrence of any "change in control" (or
similar event, however denominated) with respect to Guarantor under and as
defined in any indenture or other agreement or instrument evidencing, governing
the rights of the holders of or otherwise relating to any Material Indebtedness
of Guarantor.




--------------------------------------------------------------------------------




"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "Change in Law," regardless of the date enacted,
adopted, promulgated or issued.
"Charges" has the meaning set forth in Section 8.1.
"Closing Date" means the date of this Agreement.
"Code" means the Internal Revenue Code of 1986, as amended.
"Collateral" means all Property now or hereafter securing the Obligations.
"Collateral Valuation Date" means (a) the Closing Date, and (b) the last day of
each Fiscal Quarter beginning with the Fiscal Quarter ending September 30, 2012.
“Commitment Amount” means One Hundred Million and No/100 Dollars ($100,000,000),
less reductions for principal amounts prepaid as Reduction/Prepayment Events,
reductions made pursuant to Section 2.6(b), and reductions made pursuant to
Section 2.6(e).
"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
"Constituent Documents" means the charter, articles of incorporation,
certificate of incorporation, bylaws, shareholders' agreement, articles of
formation, certificate of formation, operating agreement, limited partnership
agreement, and any other document that creates a legal entity or establishes or
materially affects its governance.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.
“Deduction Value” of a Pledged Security means the value assigned thereto in the
most recently issued Third-Party Appraisal, but if no specific value is so
assigned, it means (i) the




--------------------------------------------------------------------------------




outstanding principal balance or outstanding stated amount thereof without
discount, or (ii) if the Pledged Security does not have a stated principal
balance or amount, the greater of (1) the value used by Borrower in its own
financial reporting, or (2) the sale price received by Borrower.
"Default" means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.
"Dollars" or "$" means the lawful money of the United States of America.
"Effective Date" means the date on which the conditions specified in Article 3
are satisfied (or waived by Lender).
"Eligible Auction Rate Securities" means the Pledged Securities that are listed
in the Borrowing Base Certificate dated as of the Closing Date, and any
Replacement Pledged Securities, to the extent that, as of the time of
determination, (a) they are owned by Borrower subject to a valid first priority
perfected security interest in favor of Lender to secure the Obligations, (b) if
they are "certificated securities" under Article 8 of the applicable version of
the Uniform Commercial Code, the original certificates are in Lender's
possession, together with any appropriate indorsements, (c) if they are
"uncertificated securities" under Article 8 of the applicable version of the
Uniform Commercial Code, they are held by a securities intermediary subject to a
control agreement acceptable to Lender, (d) they are valid obligations of the
issuers thereof, free of any claim, defense, right of setoff, or other such
impairment, and (e) they are obligations of issuers who are not known or
believed to be insolvent or to be subject to any Bankruptcy Event.
"Eligible Auction Rate Securities Value" means:


(a) for the Borrowing Base Certificate dated as of the Closing Date, the lesser
of (1) the mid-point of the valuation range stipulated by PwC as of September
30, 2012 in its appraisal issued pursuant to pursuant to the Prior Credit
Agreement, or (2) the value used by Borrower in its own financial reporting, in
each case less the Deduction Value of all Pledged Securities sold (or which have
otherwise ceased being Eligible Auction Rate Securities) since September 30,
2012;


(b) for Collateral Valuation Dates so indicated on Schedule 1.1(a) attached
hereto as being determined as “Appraised by PwC”, the fair market value of
Eligible Auction Rate Securities as appraised by PwC or another qualified
investment professional approved by Lender, in its reasonable discretion, as of
the applicable Collateral Valuation Date pursuant to a written appraisal
addressed to Lender (or addressed to both Lender and Borrower) applying a
customary definition of fair market value and applying customary and consistent
methodologies and measures of diligence (a “Third-Party Appraisal”); provided,
however, if a Third-Party Appraisal is issued for a range of values as to any
one or more of the Eligible Auction Rate Securities, the value assigned thereto
shall be the




--------------------------------------------------------------------------------




lesser of (1) the mid-point of the valuation range stipulated by the Third-Party
Appraisal, or (3) the value used by Borrower in its own financial reporting; and


(c) for Collateral Valuation Dates so indicated on Schedule 1.1(a) as being
determined by “Borrower”, the lesser of (1) the Eligible Auction Rate Securities
Value as most recently determined pursuant to subsection (b) of this definition,
less the Deduction Value of all Pledged Securities sold (or which have otherwise
ceased being Eligible Auction Rate Securities) since the date thereof, or (2) as
used by Borrower in its own financial reporting.


Borrower shall pay the cost of obtaining all Third-Party Appraisals.  Lender
will accept such Third-Party Appraisal subject to a non-reliance letter in
customary form (such as that previously executed by Lender and presently in
effect); provided, however, if for any reason PwC no longer provides such
Third-Party Appraisals, Lender shall not be obligated to accept a non-reliance
letter from the new provider.


"Environmental Laws" means all statutes, rules, regulations, codes, ordinances,
judgments, orders, decrees and other laws, and all injunctions, notices or
binding agreements, issued, promulgated or entered into by or with any
Governmental Authority and relating in any way to the environment, to
preservation or reclamation of natural resources, to the management, Release or
threatened Release of any Hazardous Material or to related health or safety
matters.
"Environmental Liability" means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental monitoring or remediation, fines, penalties, indemnities
and consultant or other expert fees), directly or indirectly resulting from or
based upon (a) compliance with any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
"Equity Interests" means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.
"Equity Issuance" means any issuance by Borrower of any Equity Interests or any
securities that derive their value or rate of return by reference to Equity
Interests in Borrower, whether pursuant to a public offering or in a Rule 144A
or other private placement.
"ERISA" means the Employee Retirement Income Security Act of 1974.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
that,




--------------------------------------------------------------------------------




together with Borrower or any Subsidiary, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414(m) or 414(o) of the Code.
"ERISA Event" means (a) any "reportable event," as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA, of an application for a waiver of the minimum funding standard
with respect to any Plan, (d) a determination that any Plan is, or is expected
to be, in "at-risk" status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the Code), (e) the incurrence by Borrower, any Subsidiary or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by Borrower, any Subsidiary or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan, (g) the incurrence by Borrower, any Subsidiary or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan, (h) the receipt by Borrower, any Subsidiary
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from Borrower, any Subsidiary or any ERISA Affiliate of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA or in endangered or critical status, within the
meaning of Section 305 of ERISA or Section 432 of the Code, (i) the occurrence
of a non-exempt "prohibited transaction" (as defined in Section 4975 of the Code
or Section 406 of ERISA) with respect to which Borrower, any Subsidiary or any
ERISA Affiliate could be liable or (j) any other event or condition with respect
to a Plan or Multiemployer Plan that could reasonably be expected to result in
liability of Borrower, any Subsidiary or any ERISA Affiliate.
"Events of Default" has the meaning set forth in Section 7.1.
"Exchange Act" means the United States Securities Exchange Act of 1934.
"Excluded Securities" means the auction rate securities described in Schedule
1.1(b) attached hereto.
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender: (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of Lender
being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
Federal withholding Taxes




--------------------------------------------------------------------------------




imposed on amounts payable to or for the account of Lender with respect to an
applicable interest in the Loan pursuant to a law in effect on the date on which
(i) Lender acquires such interest in the Loan or (ii) Lender changes its lending
office, (c) Taxes attributable to Lender's failure to comply with Section 2.12
and (d) any U.S. Federal withholding Taxes imposed under FATCA.
"FATCA" means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof.
"FDIC" means the Federal Deposit Insurance Corporation.
"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by Lender from three Federal funds brokers of recognized standing
selected by it.
"Financial Officer" means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.
"FINRA" means the Financial Industry Regulatory Authority.
"Fiscal Quarter" means a three-month period corresponding to calendar quarters.
"GAAP" means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.
"Governmental Approvals" means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.
"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase




--------------------------------------------------------------------------------




or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term "Guarantee" shall not include
indorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of Indebtedness or other obligation guaranteed
thereby (or, (i) in the case of any Guarantee the terms of which limit the
monetary exposure of the guarantor, the maximum monetary exposure as of such
date of the guarantor under such Guarantee giving effect to such limitation or
(ii) in the case of any Guarantee of an obligation that does not have a
principal amount, the maximum monetary exposure as of such date of the guarantor
under such Guarantee, as determined reasonably and in good faith by the chief
financial officer of RJI).
"Guarantor" means Raymond James Financial, Inc., a Florida corporation.
"Guaranty" means that Guaranty Agreement dated as of the Closing Date executed
by Guarantor.
"Hazardous Materials" means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated by any Governmental Authority.
"Hedging Agreement" means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Borrower or the Subsidiaries shall be a Hedging Agreement.
"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business), (d) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding current accounts payable
incurred in the ordinary course of business), (e) all obligations of such




--------------------------------------------------------------------------------




Person arising under agreements to repurchase securities, (f) all Capital Lease
Obligations of such Person, (f) the maximum aggregate amount of all letters of
credit and letters of guaranty in respect of which such Person is an account
party, (g) all obligations, contingent or otherwise, of such Person in respect
of bankers' acceptances, (h) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed by such Person, and (i)
all Guarantees by such Person of Indebtedness of others. The Indebtedness of any
Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person's ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under this Agreement and (b) to the extent not otherwise described in clause
(a), Other Taxes.
"Indemnitee" has the meaning set forth in Section 8.4(b).
"Information" has the meaning set forth in Section 8.13.
"Initial Advance" means the Advance made on the Closing Date.
"Interest Payment Date" means the second day of each month, beginning on
December 2, 2012.
"Interest Period" means the period commencing on a date and ending on the next
Interest Payment Date or, if sooner, on the Maturity Date (except that Interest
Periods shall continue to occur in the ordinary manner beyond the Maturity Date
if necessary until the Obligations have been paid in full). An initial Interest
Period shall commence on the date on the Initial Advance is made to Borrower
hereunder, and Lender shall calculate successive Interest Periods thereafter
without interruption.
"Investment" of Borrower or any Subsidiary means any (a) loan, advance (other
than (i) commission, bonus, travel and similar advances to officers and
employees made in the ordinary course of business and (ii) non-recourse loans to
directors, officers and employees of Borrower or any Subsidiary for investments
in Borrower/Subsidiary-sponsored investment programs), extension of credit
(other than accounts receivable and customer loans secured by customer
securities, in each case arising in the ordinary course of business on terms
customary in the trade) or contribution of capital by such Person; (b) stock,
bonds, mutual funds, partnership interests, notes, debentures or other
securities owned by such Person; (c) deposit accounts and certificates of
deposit owned by such Person; and (d) structured notes, derivative financial
instruments and other similar instruments or contracts owned by such Person.




--------------------------------------------------------------------------------




"Investment Fund" means a limited partnership, limited liability company or
other Person which is not Borrower and which operates for the purpose of making
and/or administering equity and/or debt investments.
"LIBO Rate" means, for any Interest Period, the rate (rounded upwards, if
necessary, to the next 1/100 of 1%) appearing on the Reuters "LIBOR01" screen
displaying British Bankers' Association Interest Settlement Rates (or on any
successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by Lender from time to time for
purposes of providing quotations of interest rates applicable to Dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
Dollar deposits with a maturity comparable to such Interest Period.
"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, including any agreement to provide any of the foregoing and any
arrangement entered into for the purpose of making particular assets available
to satisfy any Indebtedness or other obligation, (b) the interest of a vendor or
a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.
"Loan" has the meaning set forth in Section 2.1.
"Loan Documents" means this Agreement, the Revolving Credit Note, the Guaranty,
the Security Documents and all other documents now or hereafter executed by
Borrower and/or Guarantor in connection with the Loan.
"Loan Year" means an annual period beginning on the Closing Date and each
anniversary thereof.
"Material Adverse Effect" means an event or condition that has had, or could
reasonably be expected to have, a material adverse effect on (a) the business,
assets, liabilities, operations or condition (financial or otherwise) of
Borrower, the Subsidiaries and the Guarantor, taken as a whole, (b) the ability
of Borrower to perform its obligations under the Loan Documents or the ability
of Guarantor to perform its obligations under the Guaranty or (c) the rights of
or benefits available to Lender under the Loan Documents.
"Material Indebtedness" means Indebtedness (other than the Loan), or obligations
in respect of one or more Hedging Agreements, of Borrower or Guarantor in an
aggregate principal amount of $25,000,000 or more. For purposes of determining
Material Indebtedness hereunder, the "principal amount" of the obligations of
Borrower or Guarantor in respect of any Hedging Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that
Borrower or Guarantor would be required to pay if such Hedging Agreement were
terminated at such time.




--------------------------------------------------------------------------------




"Maturity Date" means the earlier of April 2, 2015, or the date of acceleration
of the Loan by Lender in accordance with this Agreement.
"Maximum Rate" has the meaning set forth in Section 8.1.
"MSRB" means the Municipal Securities Rulemaking Board.
"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
"Net Proceeds" means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include cash equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all reasonable
fees and out-of-pocket expenses (including underwriting discounts and
commissions) paid in connection with such event by Borrower and the
Subsidiaries, (ii) in the case of a sale, transfer, lease or other disposition
(including pursuant to a casualty or a condemnation or similar proceeding) of an
asset, the amount of all payments required to be made by Borrower and the
Subsidiaries as a result of such event to repay Indebtedness secured by such
asset and (iii) the amount of all taxes paid (or reasonably estimated to be
payable) by Borrower and the Subsidiaries, and the amount of any reserves
established by Borrower and the Subsidiaries in accordance with GAAP to fund
purchase price adjustment, indemnification and similar contingent liabilities
(other than any earnout obligations) reasonably estimated to be payable, in each
case during the year that such event occurred or the next succeeding year and
that are directly attributable to the occurrence of such event (as determined
reasonably and in good faith by Borrower). For purposes of this definition, in
the event any contingent liability reserve established with respect to any event
as described in clause (b)(iii) above shall be reduced, the amount of such
reduction shall, except to the extent such reduction is made as a result of a
payment having been made in respect of the contingent liabilities with respect
to which such reserve has been established, be deemed to be a receipt, on the
date of such reduction, of cash proceeds in respect of such event.
"Notice of Borrowing" means a notice in the form attached hereto as Exhibit
1.1(b).
"NYSE" means the New York Stock Exchange Euronext.
"Obligations" means (a) the due and punctual payment by Borrower of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loan, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, and (ii) all other monetary obligations of Borrower
under this Agreement and the other Loan Documents, including obligations to pay
fees, expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of




--------------------------------------------------------------------------------




any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding), and (b) the due and
punctual performance of all other obligations of Borrower under or pursuant to
this Agreement and the other Loan Documents.
"OCC" means the United States Treasury Department Office of the Comptroller of
the Currency.
"OFAC" means the United States Treasury Department Office of Foreign Assets
Control.
"Other Connection Taxes" means, with respect to Lender, Taxes imposed as a
result of a present or former connection between Lender and the jurisdiction
imposing such Tax (other than connections arising from Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced this Agreement, or sold or assigned an
interest in this Agreement).
"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement.
"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
"Permitted Disposition" has the meaning set forth in Section 6.6.
"Permitted Distributions" means any distribution made at a time that no Default
or Event of Default exists and which consists entirely of Excluded Securities.
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
"Plan" means any "employee pension benefit plan," as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which Borrower, any Subsidiary or any ERISA Affiliate is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
"employer" as defined in Section 3(5) of ERISA.
"Pledged Securities" means all present and future auction rate securities owned
by Borrower, including, but not limited to, those listed in the Borrowing Base
Certificate dated as of the Closing Date, and except for the Excluded
Securities, which shall not be subject to the Security Agreement.




--------------------------------------------------------------------------------




“PwC” means PricewaterhouseCoopers.
“Prior Credit Agreement” has the meaning set forth in Section 2.2.
"Prime Rate" means the rate of interest per annum publicly announced from time
to time by Regions Bank as its prime rate. Each change in the Prime Rate shall
be effective from and including the date such change is publicly announced as
being effective.
"Property" means all property, whether real, personal, or mixed.
"Reduction/Prepayment Event" means:
(a)     any Equity Issuance; and
(b)     any Permitted Disposition; provided, however, to the extent that the Net
Proceeds of a Permitted Disposition are reinvested by Borrower within three (3)
Business Day in Replacement Pledged Securities, then such Permitted Disposition
shall not be a Reduction/Repayment Event.
"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person's Affiliates.
"Release" means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration on, into
or through the environment or within or upon any building, structure, facility
or fixture.
“Replacement Pledged Securities” means Eligible Auction Rate Securities acquired
by Borrower after the Closing Date that are issued by obligors and are in form
and substance that are acceptable to Lender, in its reasonable discretion, and
in the case of the initial Borrowing Base Certificate in which such Replacement
Pledged Securities are included, the value of which for Borrowing Base purposes
is then approved in writing by Lender, in its reasonable discretion.
"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Borrower
or any Subsidiary, or any payment or distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, exchange, conversion,
cancelation or termination of, or any other return of capital with respect to,
any Equity Interests in Borrower or any Subsidiary.
"Revolving Credit Note" has the meaning set forth in 2.1.
"Rule 15c3-1" means Rule 15c3-1 of the General Rules and Regulations as
promulgated by the SEC under the Exchange Act.




--------------------------------------------------------------------------------




"SEC" means the United States Securities and Exchange Commission.
"Securities Act" means the United States Securities Act of 1933.
"Security Agreement" means that Security Agreement dated as of the Closing Date
pursuant to which Borrower grants to Lender a first priority perfected security
interest in all of its personal property, fixtures and other assets, except for
the Excluded Securities.
"Security Documents" means the Security Agreement and all control agreements,
financing statements and other documents ancillary thereto, and any other
documents which secure the Obligations.
"Self-Regulatory Organization" has the meaning set forth in Section 3(a)(26) of
the Exchange Act.
"SIPA" means the Security Investor Protection Act of 1970.
"SIPC" means the Securities Investor Protection Corporation.
“Subsequent Advance” means any Advance made after the Closing Date.
"Subsidiary" means, with respect to Borrower at any date, (a) any Person the
accounts of which would be consolidated with those of Borrower in Borrower's
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date and (b) any other Person (i) of which
Equity Interests representing more than 50% of the equity value or more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (ii) that is, as of such date, otherwise Controlled, by Borrower or one
or more subsidiaries of Borrower or by Borrower and one or more subsidiaries of
Borrower.
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Third-Party Appraisal” has the meaning set forth in the definition of Eligible
Auction Rate Securities Value.
"Transactions" means (a) the execution, delivery and performance by Borrower of
this Agreement, the borrowing of the Loan and the use of the proceeds thereof,
and (b) the payment of fees and expenses incurred in connection with the
foregoing.
"USA PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.




--------------------------------------------------------------------------------




"wholly owned", when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors' qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly owned subsidiary of such Person or any
combination thereof.
"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
1.2    Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words "include," "includes" and "including" shall be deemed to
be followed by the phrase "without limitation." The word "will" shall be
construed to have the same meaning and effect as the word "shall." The words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all real and personal, tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. The
word "law" shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders, writs and decrees, of all Governmental Authorities.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document (including this Agreement) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), and
all references to any statute shall be construed as referring to all rules,
regulations, rulings and official interpretations promulgated or issued
thereunder, (c) any reference herein to any Person shall be construed to include
such Person's successors and assigns (subject to any restrictions on assignment
set forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words "herein", "hereof" and "hereunder," and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.
1.3    Accounting Terms; GAAP. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature used herein shall be construed in
accordance with GAAP as in effect from time to time; provided that (i) if
Borrower, by notice to Lender, shall request an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if
Lender, by notice to Borrower, shall request an amendment to any provision
hereof for such purpose), regardless




--------------------------------------------------------------------------------




of whether any such notice is given before or after such change in GAAP or in
the application thereof, then such provision shall be interpreted on the basis
of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith and (ii) notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Statement of
Financial Accounting Standards 159, The Fair Value Option for Financial Assets
and Financial Liabilities, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of Borrower or any
Subsidiary at "fair value," as defined therein.
1.4    Effectuation of Transactions. On the Effective Date, all references
herein to Borrower and the Subsidiaries shall be deemed to be references to such
Persons, and all the representations and warranties of Borrower contained in
this Agreement shall be deemed made, in each case, after giving effect to the
Transactions to occur on each date on which proceeds of the Loan are disbursed
to Borrower, unless the context otherwise requires.


ARTICLE 2
LOAN


2.1    Amount of Loan; Revolving Credit Note. Lender agrees to lend revolving
loans to Borrower from time to time in an aggregate principal amount outstanding
at any time not exceeding the lesser of (i) the Commitment Amount, and (ii) the
Borrowing Base in effect from time to time (the "Loan"), on the terms and
conditions set forth in this Agreement. The Loan shall be further evidenced by
that Revolving Credit Note made by Borrower dated as of the Closing Date payable
to the order of Lender in the maximum amount of the Loan (the "Revolving Credit
Note").
2.2    Use of Proceeds. The proceeds of the Loan shall be used (i) as to the
Initial Advance, to repay in full the Obligations outstanding under that Credit
Agreement dated as of April 2, 2012 entered into by Borrower and certain of its
Affiliates party thereto, as amended by that Acknowledgment, Waiver, and
Amendment Agreement dated as of May 16, 2012 (as so amended, the “Prior Credit
Agreement”), and (ii) as to Subsequent Advances, for Borrower's working capital
purposes and to make extensions of credit to Borrower's Affiliates.
2.3    Advances of the Revolving Loan. Subject to the terms and conditions of
this Agreement, (i) Borrower may from time to time request Advances, provided
that the total principal amount outstanding under the Loan shall not at any time
exceed the amount stated in Section 2.1 above and (ii) Borrower may borrow
Advances, repay Advances in whole or in part, and reborrow Advances. Advances
shall be requested and disbursed as follows:
    




--------------------------------------------------------------------------------


    
(a)    Advance Requests. Borrower may submit requests for Advances ("Advance
Requests") to Lender no more frequently than once each week. All Advance
Requests shall be made in writing in the form of a Notice of Borrowing together
with a Borrowing Base Certificate as provided therein. The date for which
Borrower seeks funding in an Advance Request must be no less than three (3) and
no more than five (5) Business Days after the Business Day of its submission.
Each Advance Request shall irrevocably obligate Borrower to accept the Advance
requested thereby.


(b)    Funding of Advances. Provided that Borrower meets the conditions for
funding stated in this Agreement, Lender shall make Advances in a single funding
on the Business Day for which an Advance is requested.


2.4    Final Payment. All remaining principal, interest fees, expenses, and
other amounts included in the Obligations will become due in full on the
Maturity Date.


2.5    Records of Loan. The records maintained by Lender shall be prima facie
evidence of the existence and amounts of the obligations of Borrower in respect
of the Loan and interest and other amounts due or accrued hereunder; provided
that the failure of Lender to maintain such records or any error therein shall
not in any manner affect the obligation of Borrower to pay any amounts due
hereunder in accordance with the terms of this Agreement.


2.6    Prepayment of Loan; Reduction of Commitment Amount.


(a)    Optional Prepayments. Borrower shall have the right, without penalty or
premium but subject to Section 2.10, at any time and from time to time, to
prepay the Loan in whole or in part, subject to the requirements of this
Section. Borrower shall notify Lender by telephone (confirmed the same day by
hand delivery, confirmed email or facsimile) of any such optional prepayment not
later than 11:00 a.m., Tampa, Florida time, three (3) Business Days before the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date. Notwithstanding the foregoing or any other provision hereof,
Borrower shall maintain at all times a Borrowing Base and an outstanding
principal balance under the Loan of at least Five Million and No/100 Dollars
($5,000,000.00).


(b)    Mandatory Prepayments Based on Borrowing Base. At any time that the
Borrowing Base then in effect is less than the principal balance of the Loan,
Borrower shall within three (3) Business Days prepay principal of the Loan in a
sufficient amount that the principal balance of the Loan does not exceed such
Borrowing Base. The amount of any such mandatory prepayment shall also be a
permanent reduction of the Commitment Amount.


(c)    Reduction/Prepayment Events. In the event and on each occasion that,
after the making of the Loan, any Net Proceeds are received by or on behalf of
Borrower in respect of any Reduction/Prepayment Event, (i) on the day of such
receipt Borrower shall provide to Lender written notice thereof, setting forth
the nature of such Reduction/Prepayment Event and the amount of such Net
Proceeds (together with a reasonably detailed calculation thereof) and (ii) on
the day




--------------------------------------------------------------------------------




of such receipt Borrower shall, without penalty or premium, prepay the Loan in
an amount equal to such Net Proceeds; provided that no such prepayment shall be
required if (i) it would reduce the outstanding balance of the Loan below
$5,000,000 and (ii) the Borrowing Base on the date of the Reduction/Prepayment
Event is not less than $7,142,858.


(d)    Procedure for Prepayments. Each notice delivered pursuant to Subsection
2.6(a) shall specify the principal amount of the Loan to be prepaid. Except for
payments made pursuant to Section 2.6(b) or 2.6(c), each partial prepayment of
the Loan shall be in an amount that is an integral multiple of $100,000.


(e)    Reduction of Commitment Amount. Borrower shall have the right, without
penalty or premium, at any time and from time to time, to reduce the unused
Commitment Amount in whole or in part. Borrower shall notify Lender by telephone
(confirmed the same day by hand delivery, confirmed email or facsimile) of any
such reduction not later than 11:00 a.m., Tampa, Florida time, three (3)
Business Days before the date of such reduction. Each such notice shall be
irrevocable and shall specify the reduction date. Each partial reduction of the
Commitment Amount shall be in an amount that is an integral multiple of
$100,000, except as necessary to reduce the Commitment Amount to zero.


2.7    Nonuse Fee. Borrower shall pay to Lender a non-usage fee calculated on
the average daily unused portion of the Loan at a rate of 0.25% per annum,
payable for each Fiscal Quarter in arrears within forty (40) days after the end
of such Fiscal Quarter and on the Maturity Date.


2.8    Interest.


(a)    Rate of Interest. The Loan shall bear interest at the LIBO Rate for the
Interest Period in effect plus two hundred seventy-five basis points (2.75%).
Notwithstanding the foregoing, if any principal of or interest on the Loan or
any fee or other amount payable by Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to 2.00% per annum plus the rate otherwise applicable to the Loan as provided in
this Section.


(b)    Payment of Interest. Accrued interest on the Loan shall be payable in
arrears on each Interest Payment Date; provided that in the event of any
repayment or prepayment of the Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment.


(c)    Calculation of Interest. All interest hereunder shall be computed on the
basis of a year of 360 days and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Prime Rate or LIBO Rate shall be determined by Lender, and such
determination shall be conclusive absent manifest error.






--------------------------------------------------------------------------------


        
(d)    Alternate Rate of Interest. If prior to the commencement of any Interest
Period:


(i)
Lender determines (which determination shall be conclusive absent manifest
error) that adequate and reasonable means do not exist for ascertaining the LIBO
Rate for such Interest Period; or



(ii)
Lender determines that the LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to Lender of making or maintaining the
Loan for such Interest Period;



then Lender shall give notice (which may be telephonic) thereof to Borrower as
promptly as practicable thereafter and, until Lender determines that the
circumstances giving rise to such notice no longer exist, the Loan shall bear
interest at the Prime Rate plus 100 basis points (1.00%).
2.9    Increased Costs.


(a)Reserves and Other Charges. If any Change in Law shall: (i) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended or participated in by, Lender; (ii) impose on Lender or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or the Loan; or (iii) subject Lender to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) and (c) of
the definition of the term "Excluded Taxes" and (C) Connection Income Taxes) on
its loans, loan principal, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto; and the result of
any of the foregoing shall be to increase the cost to Lender of continuing or
maintaining the Loan, or to reduce the amount of any sum received or receivable
by Lender hereunder (whether of principal, interest or any other amount) then,
from time to time upon request of Lender, Borrower will pay to Lender such
additional amount or amounts as will compensate Lender for such additional costs
or expenses incurred or reduction suffered.


(b)Capital Requirements. If Lender determines that any Change in Law affecting
Lender or any lending office of Lender or Lender's holding company, if any,
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on Lender's capital or on the capital of Lender's
holding company, if any, as a consequence of this Agreement, or the Loan, to a
level below that which Lender or Lender's holding company could have achieved
but for such Change in Law (taking into consideration Lender's policies and the
policies of Lender's holding company with respect to capital adequacy or
liquidity), then, from time to time upon request of Lender, Borrower will pay to
Lender such additional amount or amounts as will compensate Lender or Lender's
holding company for any such reduction suffered.


(c)Certification. A certificate of Lender setting forth the amount or amounts
necessary to compensate Lender or its holding company, as the case may be, as
specified in




--------------------------------------------------------------------------------




paragraph (a) or (b) of this Section delivered to Borrower shall be conclusive
absent manifest error. Borrower shall pay Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.


(d)Delay Not Waiver. Failure or delay on the part of Lender to demand
compensation pursuant to this Section shall not constitute a waiver of Lender to
demand such compensation; provided that Borrower shall not be required to
compensate Lender pursuant to this Section for any increased costs or expenses
incurred or reductions suffered more than 180 days prior to the date that Lender
notifies Borrower of the Change in Law giving rise to such increased costs or
expenses or reductions and of Lender's intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or expenses or reductions is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.


2.10    Break Funding Payments. Except for any payments made pursuant to
Sections 2.6(b) and (c) of this Agreement, in the event of the payment of any
principal of the Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), Borrower
shall compensate Lender for any loss, cost and expense attributable to such
event. Such loss, cost or expense to Lender shall be deemed to include an amount
determined by Lender to be the excess, if any, of (i) the amount of interest
that would have accrued on the principal amount of the Loan had such event not
occurred, at the LIBO Rate-based interest rate that would have been applicable
to such amount of the Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor, over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate Lender would bid if it were to bid, at the commencement of such
period, for Dollar deposits of a comparable amount and period from other banks
in the London interbank market. A certificate of Lender delivered to Borrower
and setting forth any amount or amounts that Lender is entitled to receive
pursuant to this Section shall be conclusive absent manifest error. Borrower
shall pay Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.


2.11    Taxes.


(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under this Agreement shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings




--------------------------------------------------------------------------------




applicable to additional sums payable under this Section) Lender receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.


(b)    Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of Lender timely reimburse it for the payment of, any Other Taxes.


        
(c)    Evidence of Payment. As soon as practicable after any payment of Taxes by
Borrower to a Governmental Authority pursuant to this Section, Borrower shall
deliver to Lender the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to
Lender.


(d)    Indemnification by Borrower. Borrower shall indemnify Lender, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by Lender or required to be withheld
or deducted from a payment to Lender and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrower by Lender shall be conclusive absent manifest error.


2.12    Withholding.


(a)    Backup Withholding. Lender shall deliver to Borrower, at the time or
times reasonably requested by Borrower, such properly completed and executed
documentation reasonably requested by Borrower as will permit payments made
under this Agreement to be made without withholding Tax or at a reduced rate of
withholding. In addition, Lender, if reasonably requested by Borrower, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by Borrower as will enable Borrower to determine whether or not Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation shall not be required
if in Lender's reasonable judgment such completion, execution or submission
would subject Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of Lender.


(b)    W-9. Without limiting the foregoing, Lender shall deliver to Borrower
from time to time upon the reasonable request of Borrower, executed originals of
IRS Form W-9 certifying that Lender is exempt from U.S. Federal backup
withholding tax.


(c)    FATCA. If a payment made to Lender under this Agreement would be subject
to U.S. Federal withholding Tax imposed by FATCA if Lender were to fail to
complywith the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), Lender
shall deliver to Borrower at the time or times prescribed by




--------------------------------------------------------------------------------




law and at such time or times reasonably requested by Borrower such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower as may be necessary for Borrower to comply with its
obligations under FATCA and to determine that Lender has complied with its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this subsection (c), "FATCA" shall include
any amendments made to FATCA after the date of this Agreement.


(d)    Updates. Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower in writing of its
legal inability to do so.


2.13    Treatment of Certain Refunds. If any party determines, in its reasonable
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.


2.14    Payments Generally. Borrower shall make each payment required to be made
hereunder prior to the time expressly required hereunder for such payment (or,
if no such time is expressly required, prior to 12:00 noon, Tampa, Florida
time), on the date when due, in immediately available funds, without any
defense, setoff, recoupment or counterclaim. Any amounts received after such
time on any date may, in the discretion of Lender, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments hereunder shall
be made in Dollars.






--------------------------------------------------------------------------------




ARTICLE 3
CONDITIONS


3.1    Documentary Conditions to Closing. As conditions to the Initial Advance,
Lender shall have received all of the following documents, in form and substance
acceptable to Lender and its counsel:


(a)     this Agreement;
(b)     the Revolving Credit Note;
(c)     the Security Agreement;
(d)     control agreements in relation to all Pledged Securities;
(e)     the Guaranty;
(f)     certificates confirming the Constituent Documents for, existence of, and
authority of Borrower and Guarantor;
(g)    a Notice of Borrowing and Borrowing Base Certificate dated as of the
Closing Date;
(h)     a written opinion(s) (addressed to Lender and dated the Closing Date) of
counsel for Borrower and Guarantor; and
(i)     a Seventh Amendment to Transaction Agreement conforming that Transaction
Agreement dated July 24, 2008, between Raymond James & Associates, Inc. and
Lender, as amended, to reflect the manner in which this Agreement replaces the
Prior Credit Agreement as a reference under Section 4.1 of the Transaction
Agreement.


3.2    Additional Conditions to Closing. As conditions to the Initial Advance,
the following additional conditions shall have been satisfied in a manner
approved by Lender and its counsel:


(a)     there must be no Material Adverse Effect or other adverse change since
the dates of issuance of the most recent financial statements of Borrower and/or
Guarantor; and
(b)     Borrower's payment of all of Lender's reasonable out-of-pocket diligence
expenses and the reasonable and documented fees and expenses of Lender's
counsel.
3.3    Additional Conditions to Subsequent Advances. As conditions to each
Subsequent Advance, the following conditions shall have been satisfied in a
manner approved by Lender and its counsel:


(a)    all conditions set forth in Sections 3.1 and 3.2 shall continue to be
satisfied;


    




--------------------------------------------------------------------------------


    
(b)    each of the representations and warranties made by or on behalf of
Borrower or any of its Subsidiaries contained in this Agreement or the other
Loan Documents shall be true in all material respects both as of the date on
which they were made and as of the date of the requested Advance;


(c)    Lender shall have received from Borrower any other documents and
information reasonably requested by Lender;


(d)    Lender shall have received a Notice of Borrowing and Borrowing Base
Certificate dated as of the request date; and


(e)    no Default or Event of Default may exist as of the date of the request or
at the time of the making of the Advance.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants to Lender that, as of the Closing Date (unless
otherwise specified):
4.1    Organization; Powers. (a) Borrower is duly organized, validly existing
and (to the extent the concept is applicable in such jurisdiction) in good
standing under the laws of the jurisdiction of its organization, (b) Borrower
has all power and authority, all material Governmental Approvals and all
material authorizations, consents, permits, licenses and registrations from and
with any Self-Regulatory Organization or securities exchange required for the
ownership and operation of its properties and the conduct of its business as now
conducted and as proposed to be conducted and (c) Borrower is qualified to do
business, and is in good standing, in every jurisdiction where such
qualification is required, except, in the case of sub-clauses (b) and (c), where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.


4.2    Authorization; Enforceability. The Transactions are within Borrower's
corporate or other organizational powers and have been duly authorized by all
necessary corporate or other organizational and, if required, stockholder or
other equityholder action of Borrower. This Agreement has been duly executed and
delivered by Borrower and constitutes a legal, valid and binding obligation of
Borrower, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.


4.3    Governmental Approvals; Absence of Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with or any other
action by any Governmental Authority, Self-Regulatory Organization or securities
exchange to be obtained or made by Borrower or any Subsidiary, except such as
have been obtained or made and are (or will so be) in full force and effect, (b)
will not violate any law, including any order of any Governmental Authority,
applicable to Borrower or any Subsidiary, except to the extent any such
violations,




--------------------------------------------------------------------------------




individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, (c) will not violate the charter, by-laws or other
organizational documents of Borrower or any Subsidiary, (d) will not violate or
result (alone or with notice or lapse of time, or both) in a default under any
indenture or other agreement or instrument binding upon Borrower or any
Subsidiary or any of their assets, or give rise to a right thereunder to require
any payment, repurchase or redemption to be made by Borrower or any Subsidiary,
or give rise to a right of, or result in, any termination, cancellation,
acceleration or right of renegotiation of any obligation thereunder, in each
case except to the extent that the foregoing, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, and
subject, to the extent necessary, to consents to be obtained pursuant to Section
6.10, and (e) will not result in the creation or imposition of any Lien on any
asset of Borrower or any Subsidiary, except pursuant to this Agreement.


4.4    Financial Condition; No Material Adverse Change. Except as disclosed in
the financial statements previously delivered to Lender or the notes thereto, as
of the Closing Date, neither Borrower nor any Subsidiary has any material
contingent liabilities, unusual long term commitments or unrealized losses that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Since June 30, 2012, there has been no event or
condition that has resulted, or could reasonably be expected to result, in a
material adverse change in the business, assets, liabilities, operations or
condition (financial or otherwise) of Borrower and the Subsidiaries, taken as a
whole.


4.5    Properties.


(a)    Title to Property. Borrower and each Subsidiary has good title to, or
valid leasehold interests in, all its property material to its business, except
for minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes and Liens permitted by Section 6.3.


(b)    Intellectual Property. Borrower and each Subsidiary owns, or is licensed
to use, all patents, trademarks, copyrights, licenses, technology, software,
domain names and other intellectual property that is necessary for the conduct
of its business as currently conducted and proposed to be conducted, without
conflict with the rights of any other Person, except to the extent any such
conflict, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No patents, trademarks, copyrights,
licenses, technology, software, domain names or other intellectual property used
by Borrower or any Subsidiary in the operation of its business infringes upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No claim or litigation regarding any patents,
trademarks, copyrights, licenses, technology, software, domain names or other
intellectual property owned or used by Borrower or any Subsidiary is pending or,
to the knowledge of Borrower or any Subsidiary, threatened against Borrower or
any Subsidiary that, individually or in the aggregate,




--------------------------------------------------------------------------------




could reasonably be expected to result in a Material Adverse Effect.


(c)    Pledged Securities. The Pledged Securities all are duly issued and
outstanding Equity Interests evidencing interests in third-party fund entities
or debt obligations, as applicable. Except as set forth on Schedule 4.5(c),
Borrower has good title to the Pledged Securities attributed to it in the
Schedules hereto, free of any Lien except as permitted in this Agreement.
Borrower is in compliance with its obligations under the Pledged Securities in
all material respects, and to the knowledge of Borrower, no issuer or other
party thereto is in breach of any obligations thereunder in any material
respect.


4.6    Litigation. There are no actions, suits or proceedings by or before any
arbitrator, Governmental Authority, Self-Regulatory Organization or securities
exchange pending against or, to the knowledge of Borrower, threatened against or
affecting Borrower or any Subsidiary that (i) could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or (ii)
involve this Agreement or the Transactions.


4.7    Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, no Borrower or Subsidiary (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability accruing to Borrower or any
Subsidiary or any of their predecessors or (iv) knows of any basis for any
Environmental Liability accruing to Borrower or any Subsidiary or any of their
predecessors.


4.8    Compliance with Laws and Agreements.


(a)    General Compliance. Borrower and each Subsidiary is in compliance with
all laws, including all orders of Governmental Authorities, and all rules,
regulations, orders, decrees or restrictions of any Self-Regulatory Organization
or securities exchange, applicable to it or its property (including the Exchange
Act, the Investment Advisers Act of 1940, the Investment Company Act of 1940,
the Bank Holding Company Act of 1956, the Commodity Exchange Act, Environmental
Laws, ERISA and the applicable rules and regulations of the SEC, the Board of
Governors, FINRA, NYSE, MSRB, CFTC, FDIC and OCC) and all indentures, agreements
and other instruments binding upon it or its property, except where the failure
to comply, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.
Without limiting the foregoing, Borrower and each Subsidiary is in compliance
with all applicable capital requirements of all Governmental Authorities
(including Rule 15c3-1 and, as applicable, OCC and Board of Governors capital
requirements).


(b)    Compliant Use of Proceeds. No part of the proceeds of the Loan will be






--------------------------------------------------------------------------------




used, directly or indirectly, or otherwise made available (A) for any payments
to any officer or employee of a Governmental Authority, or any Person controlled
by a Governmental Authority, or any political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977 or (B) to any Person for the purpose of financing the activities of any
Person currently subject to any United States sanctions administered by OFAC.


4.9    Investment Company Status. No Borrower nor any Subsidiary is an
"investment company" as defined in, or subject to regulation under, the
Investment Company Act of 1940.


4.10    Taxes. Borrower and each Subsidiary has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except where (a)
(i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) Borrower or such Subsidiary, as applicable, has
set aside on its books reserves with respect thereto to the extent required by
GAAP and (iii) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation or (b) the
failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.


4.11    ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all liabilities under each Plan
did not, individually or in the aggregate, exceed the fair market value of the
assets of each Plan or of all underfunded Plans (as applicable) by an amount
that, if required to be paid as of such date by Borrower, any Subsidiary, or any
ERISA Affiliate, could reasonably be expected to result in a Material Adverse
Effect.


4.12    Subsidiaries. Schedule 4.12 sets forth, as of the Closing Date, the name
and jurisdiction of organization of, and the percentage of each class of Equity
Interests owned by Borrower or any Subsidiary in, each Subsidiary, and
identifies each Subsidiary. The Equity Interests in each Subsidiary have been
duly authorized and validly issued and are fully paid and non-assessable. Except
as set forth on Schedule 4.12, as of the Closing Date, there is no existing
option, warrant, call, right, commitment or other agreement to which Borrower or
any Subsidiary is a party requiring, and there are no Equity Interests in any
Subsidiary outstanding that upon exercise, conversion or exchange would require,
the issuance by any Subsidiary of any additional Equity Interests or other
securities exercisable for, convertible into, exchangeable for or evidencing the
right to subscribe for or purchase any Equity Interests in any Subsidiary.


4.13    Insurance. Borrower and each Subsidiary maintains, with financially
sound and reputable insurance companies, insurance in such amounts (with no
greater risk retention) and




--------------------------------------------------------------------------------




against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations.


4.14    Disclosure. None of the reports, financial statements, certificates or
other information furnished by or on behalf of Borrower or any Subsidiary to
Lender in connection with the negotiation of this Agreement, included herein or
furnished hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole, in the
light of the circumstances under which they were made, not materially
misleading; provided that, with respect to forecasts or projected financial
information, Borrower represents only that such information was prepared in good
faith based upon accounting principles consistent in all material respects with
GAAP and Regulation S-X under the Securities Act (except as otherwise expressly
disclosed in such forecasts and projections) and assumptions believed by it to
be reasonable at the time made and at the time so furnished (it being understood
that forecasts and projections by their nature are inherently uncertain and no
assurances are being given that the results reflected in such forecasts and
projections will be achieved).


4.15    Federal Reserve Regulations. No part of the proceeds of the Loan will be
used, directly or indirectly, for any purpose that entails a violation of any of
Regulations T, U and X of the Board of Governors. Not more than 25% of the value
of the assets of Borrower and each Subsidiary subject to any restrictions on the
sale, pledge or other disposition of assets under this Agreement or any other
agreement to which Lender or Affiliate of Lender is party will at any time be
represented by margin stock (within the meaning of Regulation U of the Board of
Governors).


ARTICLE 5
AFFIRMATIVE COVENANTS


Until the Obligations have been satisfied in full, Borrower covenants and agrees
with Lender that:
5.1    Financial Information. Borrower will furnish or cause to be furnished to
Lender promptly after any request therefor, such information regarding the
operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of Borrower or any Subsidiary, or
compliance with the terms of this Agreement, as Lender may reasonably request.


5.2    Notices of Material Events. Borrower will furnish to Lender prompt
written notice of the following:


(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit, proceeding or
investigation by or before any arbitrator or the SEC, the Board of Governors,
FINRA, MSRB, NYSE, CFTC, FDIC, OCC, PBGC or any other Governmental Authority,
Self-Regulatory Organization or securities




--------------------------------------------------------------------------------




exchange against or affecting Borrower or any Subsidiary, or any adverse
development in any such pending action, suit, proceeding or investigation not
previously disclosed in writing by Borrower to Lender, that in each case could
reasonably be expected to result in a Material Adverse Effect or that in any
manner questions the validity of this Agreement;
(c)    the occurrence of any ERISA Event or any fact or circumstance that gives
rise to a reasonable expectation that an ERISA Event will occur that, in either
case, alone or together with any other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in
liability of Borrower and the Subsidiaries in an aggregate amount of $10,000,000
or more;
(d)    any other development that has resulted, or could reasonably be expected
to result, in a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
5.3    Existence; Conduct of Business. Borrower will do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names, and all authorizations, consents,
permits, licenses and registrations from and with any Governmental Authority,
Self-Regulatory Organization or securities exchange, necessary or material to
the conduct of its business, except where the failure to do so could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.


5.4    Payment of Tax. Borrower and each Subsidiary will pay its Tax liabilities
before the same shall become delinquent or in default, except where (a) (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) Borrower or such Subsidiary has set aside on its books
reserves with respect thereto to the extent required by GAAP and (iii) such
contest effectively suspends collection of the contested obligation and the
enforcement of any Lien securing such obligation or (b) the failure to make
payment could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.


5.5    Maintenance of Properties. Borrower and each Subsidiary will keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted.


5.6    Insurance. Borrower and each Subsidiary will maintain, with financially
sound and reputable insurance companies, insurance in such amounts (with no
greater risk retention) and against such risks as are customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations.




--------------------------------------------------------------------------------




5.7    Books and Records; Inspection and Audit Rights. Borrower and each
Subsidiary will keep proper books of record and account in which full, true and
correct entries in accordance with GAAP and applicable law are made of all
dealings and transactions in relation to its business and activities. Borrower
and each Subsidiary will permit Lender, and any agent designated by Lender, upon
reasonable prior notice, (a) to visit and inspect its properties, (b) to examine
and make extracts from its books and records and (c) to discuss its operations,
business affairs, assets, liabilities (including contingent liabilities) and
financial condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.


5.8    Compliance with Laws. Borrower and each Subsidiary will comply with all
laws (including the Exchange Act, the Investment Advisers Act of 1940, the
Investment Company Act of 1940, the Bank Holding Company Act of 1956, the
Commodity Exchange Act, Environmental Laws, ERISA and all orders of any
Governmental Authority) applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Borrower and each Subsidiary
will comply with all applicable capital requirements of all Governmental
Authorities (including Rule 15c3-1 and, as applicable, OCC and Board of
Governors capital requirements).
5.9    Quarterly Borrowing Base Certificates. Borrower shall deliver to Lender a
Borrowing Base Certificate dated as of each Collateral Valuation Date within
thirty (30) days after such Collateral Valuation Date.


ARTICLE 6
NEGATIVE COVENANTS


Until the Obligations have been satisfied in full, Borrower covenants and agrees
with Lender that:
6.1    General Business Activities. Borrower shall not engage in any business
activities other than the ownership, funding, management, sale and
administration of the Pledged Securities, the Excluded Securities, and
activities appropriately incidental thereto.


6.2    Indebtedness. Neither Borrower nor any Subsidiary will create, incur,
assume or permit to exist any Indebtedness, except:


(a)    Indebtedness created under this Agreement; and
(b)    Indebtedness existing on the date hereof and set forth on Schedule 6.2
attached hereto.
6.3    Liens. No Borrower nor any Subsidiary will create, incur, assume or
permit to exist any Lien on any asset now owned or hereafter acquired by it,
except:


(a)    Liens for Taxes, assessments or governmental charges or levies on its
assets not




--------------------------------------------------------------------------------




more than 60 days past due or which are being contested in good faith and by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books;
(b)    Liens imposed by law, such as carriers', warehousemen's and mechanics'
Liens and other similar Liens, in each case arising in the ordinary course of
business, which secure the payment of obligations (other than Indebtedness) not
more than 60 days past due or which are being contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books;
(c)    Liens arising out of pledges or deposits under worker's compensation
laws, unemployment insurance, old age pensions or other social security or
retirement benefits, or similar legislation;
(d)    Liens arising by operation of law securing judgments for the payment of
money not constituting an Event of Default under Section 7.1(l); and
(e)    Liens incurred in the ordinary course of the settlement of securities
transactions.
6.4    Fundamental Changes. Neither Borrower nor any Subsidiary will merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or sell, transfer, lease or otherwise dispose of all or
substantially all its assets as an entirety to any other Person, or liquidate or
dissolve, except that, (i) any Person may merge into Borrower in a transaction
in which Borrower is the surviving entity, so long as prior to and after giving
effect to such merger or consolidation, no Default shall have occurred and be
continuing, (ii) any Person (other than Borrower) may merge or consolidate with
any Subsidiary in a transaction in which the surviving entity is a Subsidiary,
so long as prior to and after giving effect to such merger or consolidation, no
Default shall have occurred and be continuing, (iii) any Subsidiary may merge
into or consolidate with any Person (other than Borrower) in a transaction
permitted under Section 6.6 in which, after giving effect to such transaction,
the surviving entity is not a Subsidiary, and (iv) any Subsidiary may sell,
transfer, lease or otherwise dispose of all or substantially all its assets as
an entirety to Borrower or a wholly owned Subsidiary (or, if the transferring
Subsidiary is not a wholly owned Subsidiary, to any other Subsidiary in which
Borrower's direct or indirect ownership percentage is at least equal to that of
the Borrower in the transferring Subsidiary).


6.5    Investments and Acquisitions. Neither Borrower nor any Subsidiary will
(i) purchase, hold, acquire, make or otherwise permit to exist any Investment in
any other Person (to avoid doubt, it is acknowledged that, although this
Agreement applies expressly to Subsidiaries, Borrower is not to own any
Subsidiaries or other Equity Interests (except as included in the Pledged
Securities) absent Lender's consent, in its sole discretion), (ii) purchase or
otherwise acquire (in one transaction or a series of transactions) all or
substantially all the assets of any other Person or of a business unit,
division, product line or line of business of any other Person or (iii) purchase
or




--------------------------------------------------------------------------------


 
otherwise acquire any assets, except:


(a)    Pledged Securities and Excluded Securities;
(b)    Investments existing on the Closing Date consisting only of extensions of
credit to Affiliates of Borrower;
(c)    (i) obligations of, or obligations fully guaranteed by, the United States
of America or Canada, (ii) commercial paper and other short-term notes and debt
securities rated investment grade by a national securities rating agency, (iii)
demand deposit accounts maintained in the ordinary course of business and (iv)
certificates of deposit issued by and time deposits with commercial banks
(whether domestic or foreign) having capital and surplus in excess of
$100,000,000; and
(d)    loans to Affiliates of Borrower made absent the occurrence and
continuation of an Event of Default.
6.6    Asset Sales. Neither Borrower nor any Subsidiary will lease, sell,
transfer or otherwise dispose of any of its assets, including any Equity
Interest owned by it, or assign or sell any income or revenues (including
accounts receivable and royalties) or rights in respect of any thereof, to any
Person, except for a sale, lease, transfer, or other disposition (including
pursuant to a merger or consolidation) (i) that is made in a bona fide
transaction with buyers or other such transaction parties and sold for no less
than the fair market value thereof, and (ii) the Net Proceeds for which are
delivered to Lender as provided in Section 2.6(c) (each such transaction a
"Permitted Disposition"). Lender shall issue such lien releases as may be
appropriate for Borrower to close any Permitted Disposition. To avoid doubt,
Borrower shall remit to Lender all Net Proceeds of any disposition undertaken in
violation of this Agreement and Lender shall retain its security interest in
such proceeds and in the transferred assets.


6.7    Guarantees. Neither Borrower nor any Subsidiary will create, incur,
assume or permit to exist any Guarantee with respect to the obligations of any
Person (including any Guarantee with respect to the obligations of a
Subsidiary), except:


(a)    indorsements of instruments for deposit or collection in the ordinary
course of business; and
(b)    Guarantees by Borrower with respect to settlement of securities
transactions by Borrower in the ordinary course of business.
6.8    Transactions with Affiliates. Neither Borrower nor any Subsidiary will
enter into any transaction (including the purchase or sale of any asset or
service) with, or make any payment or transfer to, any Affiliate, except (a)
with respect to any sale, lease or other transfer of any assets (other than cash
advances or loans) to, or any purchase, lease or other acquisition of any assets
from, any Affiliate, in the ordinary course of business at prices and on terms
and conditions not less favorable to Borrower or such Subsidiary than could be
obtained on an arm's-length basis from




--------------------------------------------------------------------------------




unrelated third parties, (b) with respect to any other transaction with any
Affiliate, in the ordinary course of business and pursuant to the reasonable
requirements of Borrower's or such Subsidiary's business and upon fair and
reasonable terms and (c) transactions among Borrower and wholly owned
Subsidiaries.


6.9    Modifications to Organization Documents and Fiscal Year. No Borrower will
(a) amend, modify or waive any of its rights under its articles of
incorporation, bylaws or other organizational documents, in each case to the
extent such amendment, modification or waiver is materially adverse to Lender or
(b) change its fiscal year to end on a date other than September 30, except that
Borrower may change its fiscal year to end on December 31 if the Bank Holding
Company Act of 1956 becomes applicable to Borrower.


6.10    Restrictive Agreements. Neither Borrower nor any Subsidiary will,
directly or indirectly, enter into, incur or permit to exist any indenture,
agreement, instrument or other arrangement that (a) prohibits or restrains, or
has the effect of prohibiting or restraining, or imposes materially adverse
conditions upon, the incurrence of Borrower's obligations hereunder, the
amending of this Agreement or the ability of any Subsidiary to (i) pay dividends
or make other distributions on its Equity Interests, (ii) make loans or advances
to Borrower or (iii) repay loans or advances from Borrower or (b) contains any
provision which would be violated or breached by the making of the Loan or by
the performance by Borrower or any Subsidiary of any of its obligations under
this Agreement.


6.11    Restricted Payments. No Borrower will declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except for Permitted Distributions.


ARTICLE 7
EVENTS OF DEFAULT AND REMEDIES


7.1    Events of Default. Each of the following shall constitute an event of
default (collectively, "Events of Default"):


(a)    Borrower shall fail to pay any principal of the Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    Borrower shall fail to pay any interest on the Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement or any of the other Loan Documents, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of 5 days;
(c)    any representation, warranty or statement made or deemed made by or on
behalf of Borrower in this Agreement or in any report, certificate, financial
statement or other information provided pursuant to or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder shall
prove to have been incorrect




--------------------------------------------------------------------------------




in any material respect when made or deemed made;
(d)    Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 2.2, 5.2(a), 5.3 or 5.9, or Article 6;
(e)    Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Section), and such failure shall continue unremedied for a
period of 30 days after the earlier to occur of (i) Borrower's knowledge of such
failure or (ii) receipt of notice of such failure from Lender to Borrower;
(f)    Borrower or Guarantor shall fail to make any payment (whether of
principal, interest, termination payment or other payment obligation and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due or being terminated or required by the terms of such Material
Indebtedness to be prepaid, repurchased, redeemed or defeased prior to its
scheduled maturity, or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf, or, in the case of
any Hedging Agreement, the applicable counterparty, to cause such Material
Indebtedness to become due, or to terminate or require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Borrower or Guarantor or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, examiner, liquidator, sequestrator, conservator or similar
official for Borrower or Guarantor or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;
(i)    Borrower or Guarantor shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Section, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, examiner, liquidator, sequestrator, conservator
or similar official for Borrower or Guarantor or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding or (v) make a general assignment for the
benefit of creditors, or the board of directors (or similar governing body) of
Borrower or Guarantor (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to above
in this clause (i) or clause (h) of this Section;




--------------------------------------------------------------------------------




(j)    Borrower or Guarantor shall become unable, admit in writing its inability
or fail generally to pay its debts as they become due;
(k)    any Governmental Authority shall condemn, seize or otherwise appropriate,
or take custody or control of, all or such portion of the property of Borrower,
the Subsidiaries or Guarantor that could reasonably be expected to result in a
Material Adverse Effect;
(l)    one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (other than any such judgment, or portion thereof, covered
by insurance (other than under a self-insurance program) provided by a
financially sound and reputable insurer to the extent a claim therefor has been
made in writing and liability therefor has not been denied by the insurer),
shall be rendered against Borrower or Guarantor and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of Borrower or Guarantor to enforce
any such judgment;
(m)    one or more judgments for injunctive relief shall be rendered against
Borrower or Guarantor that could, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, which judgment or judgments
shall not be effectively stayed;
(n)    one or more ERISA Events shall have occurred that could, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect;
(o)    the breach by Guarantor of any material representation, covenant or
obligation under the Guaranty, including, but not limited to, the obligations to
maintain a minimum tangible net worth and to maintain the required credit
ratings; or
(p)    a Change in Control shall occur.
7.2    Lender's Rights upon an Event of Default. If an Event of Default occurs
and is continuing, then, and in every such event (other than an event with
respect to Borrower described in Section 7.1(h) or 7.1(i)), and at any time
thereafter during the continuance of such event, Lender may, by notice to
Borrower, terminate its obligation to make any further Advances under the Loan
and/or declare the Loan then outstanding to be due and payable in whole (or in
part), in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loan so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of Borrower hereunder, shall become
due and payable immediately, in each case without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by Borrower; and in
the case of any event with respect to Borrower described in Section 7.1(h) or
7.1(i), the principal of the Loan then outstanding, together with accrued
interest thereon and all fees and other obligations of Borrower hereunder, shall
immediately and automatically become due and payable, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by Borrower. If an Event of Default occurs




--------------------------------------------------------------------------------




and is continuing, and whether or not Lender has accelerated the maturity of the
Loan, Lender may proceed to protect and enforce its rights and remedies under
this Agreement, the Revolving Credit Note and/or any of the other Loan Documents
(including the exercise of all remedies available to Lender under the Security
Agreement) by suit in equity, action at law or other appropriate proceeding,
including to the full extent permitted by applicable law, the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents, the obtaining of the ex parte appointment of a receiver,
and, if any amount shall have become due, by declaration or otherwise, the
enforcement of the payment thereof. In the event that, following the occurrence
and during the continuance of any Event of Default, any monies are received in
connection with the enforcement of any of the Loan Documents, or otherwise with
respect to the realization upon any of the Collateral, such monies shall be
applied to the Obligations in such order of preference as Lender shall
determine.
ARTICLE 8
GENERAL PROVISIONS


8.1    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to the Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the "Charges"), shall exceed the maximum
lawful rate (the "Maximum Rate") that may be contracted for, charged, taken,
received or reserved by Lender in accordance with applicable law, the rate of
interest payable in respect of the Loan hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of the Loan but were not payable as a result of the operation of this Section
shall be cumulated and the interest and Charges payable to Lender in respect of
other periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by Lender.


8.2    Notices. Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
fax, as follows:


(i)
if to Borrower, to it at Raymond James Financial, Inc., 880 Carillon Parkway,
St. Petersburg, FL 33716, Attention: Jeffrey P. Julien, Chief Financial Officer
(Fax No. (727) 567-5915); and



(ii)
if to Lender, to Regions Bank, 100 North Tampa Street, Suite 3100, Tampa, FL
33602, Attention: Debra Cross (Fax No. (813) 226-1260).



Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; and notices
sent by fax shall be deemed to have




--------------------------------------------------------------------------------




been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient). Any party hereto may change its
address or fax number for notices and other communications hereunder by written
notice to the other parties hereto in the manner provided above.
8.3    Waivers; Amendments.


(a)    No Waiver; Cumulative Remedies. No failure or delay by any party hereto
in exercising any right or power hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of Lender hereunder are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. Without limiting the generality of the foregoing, the execution
and delivery of this Agreement or the making of the Loan shall not be construed
as a waiver of any Default, regardless of whether Lender may have had notice or
knowledge of such Default at the time (it being the express intent of the
parties hereto that Lender be able to exercise all rights and remedies provided
for under the Loan Documents whether or not any Event of Default entitling the
exercise of such rights and remedies was a condition precedent to the making of
the Loan on the funding date of the Loan).


(b)    Amendments. Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by Borrower and Lender.


8.4    Expenses; Indemnity; Damage Waiver.


(a)    Expenses. Borrower shall pay all reasonable out-of-pocket expenses
incurred by Lender, including the reasonable and documented fees, charges and
disbursements of any counsel for Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loan made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loan.


(b)    Indemnity. Borrower shall indemnify Lender and each Related Party of
Lender (each such Person being called an "Indemnitee") against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
structuring and negotiation of the credit facility provided for herein, (ii) the
Loan or the use of the




--------------------------------------------------------------------------------




proceeds therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property currently or formerly owned or operated by
Borrower or any Subsidiary, or any other Environmental Liability related in any
way to Borrower or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether initiated
against or by any party to this Agreement, any Affiliate of any of the foregoing
or any third party (and regardless of whether any Indemnitee is a party
thereto); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee. This paragraph shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.


(c)    Limitation of Claims. To the fullest extent permitted by applicable law,
Borrower shall not assert, or permit any of its Affiliates or Related Parties to
assert, and each hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement or any agreement or instrument contemplated hereby, the Loan,
or the use of the proceeds thereof. To the fullest extent permitted by
applicable law, Lender shall not assert, or permit any of its Affiliates or
Related Parties to assert, and each hereby waives, any claim against Borrower,
the Subsidiaries or their respective Related Parties, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement or any agreement or instrument contemplated hereby, the
Transactions, the Loan or the use of the proceeds thereof; provided that the
foregoing shall not relieve or limit in any manner Borrower's obligation to
indemnify the Indemnitees pursuant to paragraph (b) of this Section in respect
of any such damages claimed by any third party against any Indemnitee.


(d)    Due Upon Demand. All amounts due under this Section shall be payable
promptly after written demand therefor.


8.5    Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of Lender (and any attempted assignment or transfer by Borrower without
such consent shall be null and void) and Lender's right of assignment is
restricted as provided further in this Section 8.5. Until April 2, 2013, Lender
shall not assign the Loan in whole or in part without the prior written consent
of Borrower, which consent shall not be unreasonably withheld or delayed (and
which consent shall be deemed granted as to any written request unless Borrower
objects thereto in writing within 5 Business Days of receipt thereof); provided,
however, Borrower's consent




--------------------------------------------------------------------------------




shall not be required for such an assignment at any time that a Default or Event
of Default exists. After such initial year, Lender may freely assign the Loan in
whole or in part without Borrower's consent. Any such assignee of Lender shall
not be entitled to receive under Section 2.11 any payment greater than that
which Lender would have been entitled to receive with respect to the
assigned Loan (or any portion thereof). Without limitation, at all times, Lender
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.


8.6    Survival. All covenants, agreements, representations and warranties made
by Borrower in this Agreement and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of the Loan, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that Lender or any Affiliate of any of the foregoing may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time this Agreement is executed and delivered or any credit is extended
hereunder (including as a result of limited conditionality to making the Loan on
the funding date of the Loan), and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid. The
provisions of Sections 2.9, 2.10, 2.11 and 8.4 shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loan, or the termination of this Agreement or any
provision hereof.


8.7    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement constitutes the entire
contract among the parties relating to the subject matter hereof and supersedes
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof, including the commitments of Lender and, if
applicable, its Affiliates under any commitment letter submitted by it (but does
not supersede any other provisions of such commitment letter that do not by the
terms of such documents terminate upon the effectiveness of this Agreement, all
of which provisions shall remain in full force and effect). This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging shall
be effective as delivery of a manually executed counterpart of this Agreement.




--------------------------------------------------------------------------------




8.8    Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


8.9    Right of Setoff. If an Event of Default shall have occurred and be
continuing, Lender, and each Affiliate thereof, is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) or other amounts at any time held
and other obligations (in whatever currency) at any time owing by Lender, or by
such an Affiliate, to or for the credit or the account of Borrower against any
and all of the obligations then due of Borrower now or hereafter existing under
this Agreement held by Lender, irrespective of whether or not Lender shall have
made any demand under this Agreement and although such obligations of Borrower
are owed to a branch, office or Affiliate of Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness. The
rights of Lender, and each Affiliate thereof, under this Section are in addition
to other rights and remedies (including other rights of setoff) that Lender or
Affiliate may have. Lender agrees to notify Borrower promptly after any such
setoff and application; provided that the failure to give notice shall not
affect the validity of such setoff and application.


8.10    Governing Law; Jurisdiction; Consent to Service of Process.


(a)    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.


(b)    Exclusive Venue. Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the jurisdiction of the Circuit Court
of the Sixth Judicial Circuit in and for  Pinellas County, Florida, or the
United States District Court for the Middle District of Florida, Tampa Division,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and Borrower hereby irrevocably and unconditionally agrees that all
claims arising out of or relating to this Agreement brought by Borrower or any
of its Affiliates shall be brought, and shall be heard and determined,
exclusively in such Florida State court or, to the extent permitted by law, in
such Federal court. Each party hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that Lender may otherwise have
to bring any action or proceeding relating to this Agreement against Borrower or
any of its properties in the courts of any jurisdiction.


(c)    No Objection to Venue. Borrower hereby irrevocably and unconditionally
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court




--------------------------------------------------------------------------------




referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(d)    Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 8.2. Nothing in
this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.


8.11    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


8.12    Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.


8.13    Confidentiality. Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Related Parties, including accountants, legal counsel and other agents and
advisors, it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential, (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or participant in, or any prospective assignee
of or participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to Borrower or any Subsidiary and its
obligations, (g) on a confidential basis to (i) any rating agency in connection
with rating Borrower or the Subsidiaries or the credit facility provided for
herein or (ii) the CUSIP Service




--------------------------------------------------------------------------------




Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the credit facility provided for herein; (h) with
the consent of Borrower or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to Lender or any Affiliate of Lender on a nonconfidential
basis from a source other than Borrower. For purposes of this Section,
"Information" means all information received from Borrower relating to Borrower
or any Subsidiary or their businesses, other than any such information that is
available to Lender on a nonconfidential basis prior to disclosure by Borrower;
provided that, in the case of information received from Borrower after the
Effective Date, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


8.14    USA PATRIOT Act Notice. Lender hereby notifies Borrower that pursuant to
the requirements of the USA PATRIOT Act, Lender is required to obtain, verify
and record information that identifies Borrower, which information includes the
name and address of Borrower and other information that will allow Lender to
identify Borrower in accordance with such Act.


8.15    No Fiduciary Relationship. Borrower, on behalf of itself and its
Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, Borrower,
the Subsidiaries and their Affiliates, on the one hand, and Lender and its
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of Lender or
its Affiliates, and no such duty will be deemed to have arisen in connection
with any such transactions or communications. Lender and its Affiliates may be
engaged, for their own accounts or the accounts of customers, in a broad range
of transactions that involve interests that differ from those of Borrower, the
Subsidiaries and their Affiliates, and Lender has no obligation to disclose any
of such interests to Borrower, any Subsidiary or any of their Affiliates. To the
fullest extent permitted by law, Borrower hereby waives and releases any claims
that it, any Subsidiary or any of their Affiliates may have against Lender and
its Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or representatives as of the
day and year first above written.


[The remainder of this page is intentionally left blank.]




--------------------------------------------------------------------------------




 
 
This Revolving Credit Agreement is dated as of the date first written above.
LENDER:


REGIONS BANK


By: /s/ Martha T. Lanahan    
Name: Martha T. Lanahan
Title: Executive Vice President


BORROWER:


RJ SECURITIES, INC.


By: /s/ Jeffrey P. Julien    
Name: Jeffrey P. Julien
Title: President    




--------------------------------------------------------------------------------




Exhibit 1.1(a)


[Form of Borrowing Base Certificate]


BORROWING BASE CERTIFICATE
This Borrowing Base Certificate ("Certificate") is submitted pursuant to that
Revolving Credit Agreement dated as of November 14, 2012, by and between Regions
Bank, an Alabama banking corporation, and RJ Securities, Inc., a Florida
corporation (as it may have been amended, the "Credit Agreement"; capitalized
terms not defined herein have the meanings provided in the Credit Agreement).
The date of this Certificate is ______________, 201__.
This Certificate is with respect to a Collateral Valuation Date of ________,
201__.
This Certificate is submitted regarding (check if applicable):
__ the Notice of Borrowing dated as of the date hereof.
As of the date hereof, the Borrowing Base is calculated as follows:
1. Eligible Auction Rate Securities Value as of the most recent Collateral
Valuation Date for which a quarterly calculation has been submitted (or which is
being submitted herewith), calculated using the lower of the mid-point of a
Third-Party Valuation or the value used by Borrower in its financial reporting,
as provided further in the Credit Agreement.
$______________
2. Deduction Value of Eligible Auction Rate Securities disposed of since the
date of the applicable quarterly calculation
($______________)
3. Deduction Value of any other Pledged Securities that have ceased to be
Eligible Auction Rate Securities for any reason since the date of the applicable
quarterly calculation
($______________)
4. Value (as agreed in writing by Lender) of any Replacement Pledged Securities
acquired since the date of the applicable quarterly calculation
$______________
5. Eligible Auction Rate Securities Value as of this date
(Line 1 minus each of Lines 2 and 3 and plus Line 4)
$______________
6. Borrowing Base as of this date (Line 5 times 70%)
$______________





--------------------------------------------------------------------------------




If this Certificate is tendered for a Collateral Valuation Date. The valuations
prepared by Borrower are attached hereto as Exhibit A, together, if applicable,
with the third-party confirmation thereof, and Borrower warrants and represents
that the valuations there presented are, to the best of Borrower's knowledge,
information, and belief, fair determinations of the present market value of the
Eligible Auction Rate Securities. Attached as Exhibit B is a brokerage account
statement dated within the previous five (5) days evidencing that the Pledged
Securities are held in one or more accounts that are subject to control
agreements with Lender.
If this Certificate is tendered in support of an Advance Request. Borrower
warrants and represents that the valuations there presented for the most recent
Collateral Valuation Date remain, to the best of Borrower's knowledge,
information, and belief, fair estimates of the present market value of the
Eligible Auction Rate Securities.


The undersigned certifies that the above calculations have been prepared in
accordance with the Credit Agreement and are complete and correct in all
material respects.
Submitted this __ day of ________, 201__.                


RJ SECURITIES, INC.


By:_________________________


Title:_______________________




--------------------------------------------------------------------------------




Exhibit A


[Valuations and, if applicable, Confirmation of Third-Party]




--------------------------------------------------------------------------------




Exhibit B


[Brokerage Account Statement]




--------------------------------------------------------------------------------










Exhibit 1.1(b)


[Form of Notice of Borrowing]


NOTICE OF BORROWING


Date:  _______________, 201_
Regions Bank
100 North Tampa Street, Suite 100
Tampa, FL 33602
Attention: Debra Cross


Ladies and Gentlemen:


Reference is made to that certain Revolving Credit Agreement dated as of
November 14, 2012 between RJ SECURITIES, INC., a Florida corporation, as
“Borrower,” and REGIONS BANK, as Lender (such agreement, as it may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein without definition shall have the
respective meanings assigned to those terms in the Credit Agreement). Borrower
hereby gives you notice irrevocably, pursuant to Section 2.3(a) of the Credit
Agreement, of the following requested Advance:


(A)
The principal amount of the requested Advance is $________________.



(B)
The Business Day for which the proposed Advance is requested to be disbursed is
_______________, 201_.



(C)
Attached hereto is a current Borrowing Base Certificate calculated as of the
date of this Notice of Borrowing that demonstrates sufficient availability to
support the requested Advance.



(D)
The proceeds of the requested Advance will be used for the general working
capital needs of Borrower.





--------------------------------------------------------------------------------




    
Borrower hereby certifies that all conditions precedent set forth in Article 3
of the Credit Agreement are satisfied on the date of submission hereof and will
remain satisfied on the date of the requested Advance.




R.J. SECURITIES, INC.
By: ________________________________________                            
Name:    _____________________________________________                        
Title: ______________________________________                            












































Exhibit 6.12 - Page 1




--------------------------------------------------------------------------------






Schedule 1.1(a)
[Collateral Valuation Dates and Methods]


Valuation Date
Performer of Valuation
September 30, 2012
Appraised by PwC
December 31, 2012
Borrower
March 31, 2013
Appraised by PwC
June 30, 2013
Borrower
September 30, 2013
Appraised by PwC
December 31, 2013
Borrower
March 31, 2014
Appraised by PwC
June 30, 2014
Borrower
September 30, 2014
Appraised by PwC
December 31, 2014
Borrower







--------------------------------------------------------------------------------




Schedule 1.1(b)


[Excluded Securities]




Exhibit 1.1(c)
 
 
 
 
 
 
 
 
 
Raymond James Financial, Inc.
 
 
 
 
 
 
 
Auction Rate Securities
 
 
 
 
 
 
 
Excluded Securities
 
 
 
 
 
 
 
 
 
 
 
 
 
CUSIP
 
Securitiy Desc
 
Par Value
Fair Value as reflected on RJF books at 12/13/11
Amount as reflected on Morgan Keegan's books at 12/31/11 (1)
 
472653BA1
 
JEFFERSON CNTY AL LTD OBLIG SC LIMITD OBLIGATION SCH WARRANT 0.803% 01/01/27
472653BA
 
25,075,000


18,843,863


 
 
472653BB9
 
JEFFERSON CNTY AL LTD OBLIG SC LIMITD OBLIGATION SCH WARRANT 0.815% 01/01/27
472653BB
 
20,800,000


15,631,200


 
 
472653BC7
 
JEFFERSON CNTY AL LTD OBLIG SC LIMITD OBLIGATION SCH WARRANT 0.746% 01/01/27
472653BC
 
13,550,000


10,182,825


 
 
472653BD5
 
JEFFERSON CNTY AL LTD OBLIG SC LIMITD OBLIGATION SCH WARRANT 0.76% 01/01/27
472653BD
 
6,175,000


4,640,513


 
 
472682NF6
 
JEFFERSON CNTY AL SWR REV, REF EVERY 35 DAYS ACTUAL/360 SER 2 0.76% 02/01/42
472682NF
 
8,200,000


4,952,800


 
 
472682NG4
 
JEFFERSON CNTY AL SWR REV, REF EVERY 35 DAYS ACTUAL/360 SER 2 0.777% 02/01/42
472682NG
 
17,675,000


10,675,700


 
 
472682NH2
 
JEFFERSON CNTY AL SWR REV, REF EVERY 35 DAYS ACTUAL/360 SER 2 0.803% 02/01/42
472682NH
 
4,100,000


2,476,400


 
 
 
 
Jefferson County Auction Rate Securities (Excluded Auction Rate Securities)
 
95,575,000


67,403,300


 
 
 
 
 
 
 
 
 
 
Morgan Keegan Auction Rate Portfolio:
 
 
 
 
 
 
 
 
 
 
 
 
 
472682KH5
 
JEFFERSON CNTY AL SWR REV RFDG
 
100,000


 
61,000


 
472682LH4
 
JEFFERSON CNTY ALA SWR REV
 
5,000


 
3,050


 
472682LJ0
 
JEFFERSON CNTY ALA SWR REV ARS
 
25,000


 
15,250


 
472682LK7
 
JEFFERSON CNTY ALA SWR REV ARS
 
125,000


 
76,250


 
472682LM3
 
JEFFERSON CNTY ALA SWR REV ARS
 
175,000


 
106,750


 
47682NA7
 
JEFFERSON CNTY ALA SWR REV REF
 
20,000


 
12,200


 
472682ND1
 
JEFFERSON CNTY ALA SWR REV VAR
 
25,000


 
15,250


 
472682NJ8
 
JEFFERSON CNTY ALA SWR REV REF
 
50,000


 
30,500


 
472682NK5
 
JEFFERSON CNTY ALA SWR REV REF
 
25,000


 
15,250


 
499523UJ5
 
KNOX CNTY TN HLTH E&H FACS BRD
 
7,415,000


 
7,044,250


 
546279UC2
 
LOUISIANA LOC GOVT ENVIR FACS
 
13,225,000


 
12,563,750


 
818200HQ3
 
SEVIER CO TN PBA VAR-LOC GOVT
 
1,525,000


 
1,448,750


 
976002AA3
 
WINTER PARK FLA ELEC REV VAR-SER A
 
4,425,000


 
4,203,750


 
 
 
Morgan Keegan Underwritten Auction Rate Securities (Excluded Auction Rate
Securities)
 
27,140,000


 
25,596,000


 
 
 
 
 
 
 
 
 
 
 
Grand Total All Excluded Auction Rate Securities
 
122,715,000


67,403,300


25,596,000


92,999,300









--------------------------------------------------------------------------------




Schedule 4.5(c)


[Liens]


None.






--------------------------------------------------------------------------------






Schedule 4.12


[Subsidiaries]


None.




--------------------------------------------------------------------------------




Schedule 6.2


[Indebtedness]


None.








